Name: COMMISSION REGULATION (EC) No 438/95 of 28 February 1995 amending Commission Regulation (EEC) No 1620/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 and Regulation (EEC) No 1418/76 regarding the import and export system for products processed from cereals and rice respectively
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy;  trade policy
 Date Published: nan

 No L 45/32 PenI Official Journal of the European Communities 1 . 3 . 95 COMMISSION REGULATION (EC) No 438/95 of 28 February 1995 amending Commission Regulation (EEC) No 1620/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 and Regulation (EEC) No 1418/76 regarding the import and export system for products processed from cereals and rice respectively January 1995, of those amendments ; whereas the coeffi ­ cients relating to the quantity of basic cereals necessary for the production of one unit of processed product must be established ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden , and in , particular Articles 11 , 13 and 1 4 thereof, Whereas Commission Regulation (EEC) No 1620/93 (2) lays down detailed rules for the application of Council Regulations (EEC) No 1418/76 (3), as last amended by Regulation (EC) No 1 869/94 (4), and (EEC) No 1766/92 regarding the import and export system for products processed from rice and cereals respectively ; Whereas Commission Regulation (EC) No 1737/94 0 amends, with effect from 1 January 1995, Council Regu ­ lation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and the Common Customs Tariff ( ®), as last amended by Commission Regulation (EC) No 3330/94 f), as regards certain cereals falling within CN code 1104, for example clipped oats and lightly heat-treated cereals ; Whereas Commission Regulation (EEC) No 1620/93 must be amended to take account, with effect from 1 HAS ADOPTED THIS REGULATION : Article 1 The part of the Annex to Regulation (EEC) No 1620/93 relating to CN code 1104 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 155, 26, 6 . 1993, p. 29 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . {*) OJ No L 197, 30 . 7 . 1994, p. 7. 0 OJ No L 182, 16 . 7. 1994, p. 9 . 0 OJ No L 256, 7. 9 . 1987; p. 1 . O OJ NÃ ´ L 350, 31 . 12. 1994, p. 52 . 1 . 3 . 95 EN Official Journal of the European Communities No L 45/33 ANNEX CN code Description Basic product Coefficient Fixed component (ECU/tonne) 1 2 3 4 5 '1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 : germ of cereals, whole, rolled, flaked or ground (') :  Rolled or flaked grains : 1104 11   Of barley : l 1104 11 10 Rolled Barley 1,02 3,647 1104 11 90 Flaked Barley 2,00 7,293 1104 12   Of oats : l 1104 12 10    Rolled Oats 1,02 3,647 1104 12 90 Flaked Oats 2,00 7,293 1104 19   Of other cerais : I ¢ 1104 19 10  -  Of wheat Common wheat 1,80 7,293 1104 19 30    Of rye Rye 1,80 7,293 1104 19 50    Of maize    Other : Maize 1,80 7,293 1104 1991  Flaked rice Broken rice 1,80 7,293 1104 19 99     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled) : Sorghum 1,80 7,293 1104 21   Of barley : l 1104 21 10    Hulled (shelled or husked) Barley 1,60 3,647 1104 21 30    Hulled and sliced or kribbled ("GrÃ ¼tze" or "grutten") Barley 1,60 3,647 1104 21 50    Pearled Barley 2,50 7,293 1104 21 90    Not otherwise worked than kibbled Barley 1,02 3,647 1104 21 99    Other Barley 1,02 3,647 1104 22   Of oats : l 1104 2210 Hulled (shelled or husked) Oats 1,80 3,647 1104 22 30    Hulled and sliced or kibbled ("GrÃ ¼tze" or "grutten") Oats 1,80 3,647 1104 22 50    Pearled Oats 1,60 3,647 1104 22 90    Not otherwise worked than kibbled Oats 1,02 3,647 1104 22 99    Other l Clipped oats Oats 1,02 3,647     Other Oats 1,80 3,647 1104 23   Of maize (corn) \ 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled Maize 1,60 3,647 1104 23 30    Pearled Maize 1,60 3,647 1104 23 90    Not otherwise worked than kibbled Maize 1,02 3,647 1104 23 99   .  Other Maize 1,02 3,647 1104 29   Of other cereals :    Hulled (shelled or husked) whether or not sliced or kibbled : No L 45/34 EN Official Journal of the European Communities 1 . 3 . 95 CN code Description Basic product Coefficient Fixed component (ECU/tonne) 1 2 3 4 J 110429 11     Of wheat Common^ wheat 1,33 3,647 1104 29 15 Of rye Rye ' 1,33 3,647 110429 19 Other Sorghum 1,60 3,647    Pearled : 11042931     Of wheat Common wheat 1,60 3,647 1104 29 35 Of rye Rye 1,60 3,647 1104 29 39 Other Sorghum 1,60 3,647    Not otherwise worked than kibbled : 1104 29 51     Of wheat Common wheat 1,02 3,647 1104 29 55 Of rye Rye 1,02 3,647 1104 29 59     Other Sorghum 1,02 ¢ 3,647    Other 11042981     Of wheat Common wheat 1,02 3,647 1104 29 85 'Of rye Rye 1,02 3,647 1104 29 89 Other Sorghum 1,02 3,647 1104 30 ,  Germ of cereals, whole, rolled, flaked or ground : 110430 10   Of wheat Common wheat 0,75 7,293 1104 30 90 Other Maize 0,75 7,293'